                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BMO HARRIS BANK N.A.,

                        Plaintiff,                                       8:17CV461

        vs.
                                                                           ORDER
CANNING LOGISTICS SERVICE LLC,
DORAN POST,

                        Defendants.


       This matter is before the Court on Plaintiff’s Application for Writ of Execution. (Filing
No. 28.) Plaintiff requests that a writ issue to satisfy a judgment Plaintiff obtained against Canning
Logistics Service LLC in the amount of $108,146.98.


       For good cause shown,


       IT IS ORDERED:


       1.       Plaintiff’s Application for Writ of Execution (Filing No. 28) is granted.


       2.      The Clerk of Court shall issue a Writ of Execution against Canning Logistics
               Service LLC.


       Dated this 26th day of November, 2018.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
